�AO 154 (10/03) Substitution
                  Case of2:20-cv-00812-MCE-CKD
                             Attorney                            Document 35 Filed 02/23/21 Page 1 of 1

                                     UNITED STATES DISTRICT COURT
                        Eastern                               District of                                      California


           MELISSA ROBINSON-AGLES,                                         CONSENT ORDER GRANTING
                                            Plaintiff (s),                 SUBSTITUTION OF ATTORNEY
                           V.
        WELLS FARGO & COMPANY, et al.                                                                   2:20-cv-00812-MCE-CKD
                                                                           CASE NUMBER:
                                          Defendant (s),

                                                                                        Experian Information Solutions, Inc.
           Notice is hereby given that, subject to approval by the court,                                                                substitutes
                                                                                                        (Party (s) Name)
                             Kyle J. Maury
                                                                           , State Bar No.        319164 (CA)                 as counsel of record in
                          (Name of New Attorney)

place of                 Samuel A. Micon                                                                                                               .
                                                        (Name of Attorney (s) Withdrawing Appearance)



Contact information for new counsel is as follows:
           Firm Name:                     Jones Day

           Address:                    Brickell World Plaza, 600 Brickell Avenue, Suite 3300, Miami, FL 33131
           Telephone:                  (305) 714-9700                              Facsimile             (305) 714-9799
           E-Mail (Optional):          kmaury@jonesday.com

I consent to the above substitution.                                                 Mike Rozak, In House Counsel for Experian
Date:         February 12, 2021                                                                  /s/ Mike Rozak
                                                                                                             (Signature of Party (s))

I consent to being substituted.                                                                           Samuel A. Micon
Date:        February 12, 2021                                                                          /s/ Samuel A. Micon
                                                                                                    (Signature of Former Attorney (s))

I consent to the above substitution.
Date:          February 12, 2021                                                                        /s/ Kyle J. Maury
                                                                                                          (Signature of New Attorney)



The substitution of attorney is hereby approved and so ORDERED.

Dated: February 23, 2021
